Citation Nr: 1602601	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral leg/knee disability, to include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1983.  He also served in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are associated with the Veteran's Virtual VA record.

The Veteran testified at an October 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral foot disability, and service connection for a bilateral leg/knee disability, to include as secondary to a bilateral foot disability.  

At the October 2015 Travel Board hearing, the Veteran testified that he received treatment for his feet and leg disorders from the Atlanta VA Medical Center beginning in the 1980's.  The claims file currently contains VA treatment records from May 2006 to December 2011.  A remand is needed to obtain any outstanding, relevant Atlanta VA Medical Center records prior to May 2006 and since December 2011.

Further, a remand is needed to obtain a complete copy of the Veteran's military personnel records.  Despite the Veteran's testimony of in-service treatment for a bilateral foot disability, the record contains no service treatment records other than dental records, and a poor copy of his entrance examination.  A March 2012 VA memorandum notes that attempts to obtain all of the appellant's service treatment records were unsuccessful.  The Board notes, however, that his full military personnel records may contain a separation examination probative of the current claim.  Further, the March 2012 memorandum does not reveal what efforts were undertaken to secure the Veteran's reserve medical records.  Given the possibility that the active duty records may be included in the appellant's reserve record, and testimony that the claimant received care for leg and foot disorders while in the reserve, further development is required.

Finally, a remand is needed to obtain a VA examination.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2015).  

In light of the evidence of record, a VA examination is necessary to determine the etiology of any diagnosed bilateral foot and bilateral leg/knee disabilities.  If additional service treatment records, including the Veteran's separation examination, are not obtained and associated with the claims file, the VA examiner should accept as competent evidence the assertion that the claimant was treated for foot problems in service, including callouses, burning sensations, and swelling.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Atlanta, Georgia, and secure all relevant treatment records dated prior to May 2006 and since December 2011.  Contact the National Personnel Records Center and obtain a complete copy of the Veteran's military personnel records.  Contact the 718th Engineer Company now located at Fort Benning, Georgia, and request copies of all service treatment records in their possession which pertain to care and examination of the appellant while he served in the reserve.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination to address the nature and etiology of any diagnosed leg and/or foot disability.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed bilateral leg and/or foot disability is etiologically related to service.  If the examiner finds that either a leg or a foot disorder is related to service she/he must opine whether any such disorder is caused by or permanently aggravated by a leg and/or foot disorder.  A complete rationale must be provided for this opinion.

If the above development actions do not secure additional service treatment records, including the claimant's separation examination, the examiner should accept as competent evidence the lay assertion that the Veteran was treated for foot problems in service, including callouses, burning sensations, and swelling.  That is, while the Veteran is not competent to diagnose any inservice symptoms, he is competent to state that he had leg and foot problems inservice, and that he has had problems after service.  The examiner is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and considering any other developments discovered by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




